Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 3/3/2020, 4/17/2020, 12/29/2020 have been placed in the application file and the information referred to therein has been considered as to the merits.
It is noted that the applicant has listed a large number of documents for consideration in the information disclosure statements submitted in this application.  As noted in MPEP 2001.05, if information is not material, there is no duty to disclose the information to the Office.  Information is not material unless it comes within the definition of 37 CFR 1.56(b)(1) or (2).  As noted in MPEP 2004 (Section 13), it is desirable to avoid the submission of long lists of documents if it can be avoided.   It is suggested that applicants eliminate clearly irrelevant and marginally pertinent cumulative information.  If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance.  Consideration by the examiner of the information submitted in an IDS means that the examiner has considered the documents in the same manner as other documents in Office search files while conducting a search of the prior art in a proper field of search. See 609.05(b).  Foreign language documents have been considered for 
There is no requirement that applicants explain the materiality of English language references, however the cloaking of a clearly relevant reference in a long list of references may not comply with applicants’ duty to disclose. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, aff’d 479 F. 2d. 1338.  There is no duty for the Examiner to consider these references to a greater extent than those ordinarily looked at during a regular search by the Examiner.  Accordingly, the Examiner has considered these references in the same manner as references encountered during a normal search of Office search files.  See MPEP 2004, particularly paragraph No. 13, dealing with lengthy information disclosure statements; also see 609.05(b). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out ad distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the preform is “formed of continuous unidirectional fibers oriented along at least one fiber direction” and then that the axis forms “a non-zero angle with the orientation of the fiber.”  “Unidirectional” implies alignment in a single direction, but “at least one direction” indicates the preform may have multiple fiber directions.  Based on the specification and reading of dependent claims, Examiner has interpreted this to mean individual layers in the preform are unidirectional, but the preform itself may have fibers in many different directions in its various layer. 
Since “at least one direction” indicates the preform may have multiple fiber directions, it is unclear what orientation or fiber “the orientation of the fiber” refers.  Examiner has assumed any fiber in the preform arranged in a unidirectional layer may satisfy this.  Thus, for example, if a 4-layer preform has 4-unidirectional layers with a different fiber orientation in each layer, this would presumably still read on the preform as claimed, especially since similar preforms are specified in the dependent claims.  Thus, any fiber in said 4-layer preform could be the “fiber” referred to at the end of the claim.  Thus, even if some layers in the preform are at a zero angle with the notch, as long as some form non-zero angles, Examiner submits it would read on the claim as 
It is unclear to what “each orientation of fiber” refers in claim 6.  Examiner has assumed this means relative to every fiber in the preform, the notch axis must be at least 15 degrees separated therefrom.  Further note “notch axes (B)” has no antecedent basis since the “(B)” was deleted from other claims.  Examiner assumes it should recite “notch axes.”
The remaining claims are rejected as being dependent on an indefinite claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogale (US 2018/0093446).
Regarding Claims 1 and 11, Ogale teaches a method for producing a composite material part comprising continuous fibers (See page 2, paragraph [0029]) and a polymer matrix (See page 1, paragraphs [0001]-[0003] and [0009], wherein resin matrix, which implies polymeric resin, is infused into continuous tow, i.e. fibers, to form a composite), comprising:
 a step of producing a preform [102] formed of continuous unidirectional fibers [106] oriented along at least one fiber direction (See Fig. 2 and page 2, paragraphs [0031] and [0034], wherein the fibers in each layer [104] are parallel in a single orientation/direction, i.e. unidirectional, and individual layers are stacked to form preform [102]),
a step of applying non-woven filaments to at least a first main face of the preform (See Figs. 4 and 7 and page 2, paragraph [0029], wherein a nonwoven [124] is made of fibers [114], i.e. filaments), and
a step of needling said filaments [114] by means of a needling device [304] comprising a plurality of needles [316], each needle being provided with a barb so that filaments are driven by the needles and arranged in a direction substantially perpendicular to the continuous fibers of the preform (See page 6, paragraph [0071]-[0072] and Figs. 5-6, wherein said needles have barbs that catch filaments [114] and are then driven vertically into the preform, thus providing the filaments [114] substantially vertical, or perpendicular, to the continuous fibers [106]).  Although Ogale does not specifically teach a “notch,” the presence of a “barb,” an element extending out from the main axis, implies downward extension from the main needle axis to provide more easy capture of the filaments, such as is standard in the art.  Such a barb would effectively for a notch beneath the contact point of the barb and needle axis, wherein an extension along this contact point, would presumably be in the horizontal direction, such as is standard.  Thus, Examiner submits the teaching of fibers grabbing barbs on needles essentially implies, or at the very least renders obvious to a person having 
It is noted the claims only require a single notch (note the presence of the word “or” meaning there need not be parallel axes), and thus even if needles possess multiple notches, any single notch thereof may be considered the “notch” as claimed.  Further, as recited above, any fibers in the preform may be considered the fiber forming the “non-zero angle” with the notch axis.  Since the “zero angle” can only be in a single direction, and since Ogale teaches the preform [102] may be multiaxial (See page 2, paragraph [0033]), it is inherent that at least some fibers the multiaxial preform [102] must form non-zero angles with the notches formed by the barbs on the needles.  This is because no single notch axis could possible form zero angles with different fibers oriented in different directions.
Regarding Claim 2, Ogale teaches the multiaxial preform [102] may have more than two different angles (See page 3, paragraph [0037]).  Since, as described above, any given notch determined as having the notch axis can only extend in a single direction, when there are at least three layers, each having different fiber direction, at least two of those layer must have fiber orientations that are non-zero to a given notch axis.
Regarding Claim 5, Examiner submits “reference axis” is undefined and thus may be any direction whatsoever, and -90 to +90 literally defines every possible angle possible for an extending fiber relative to a given axis (since flipping a fiber 180 degrees essentially gives it the same orientation, and thus +91 is the same direction as -89, +92 is the same as -88, etc.).  Thus, every continuous fiber must always be between -90 and .

 Claims 3, 4, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogale as applied to Claims 1 and 2, and further in view of Lescostaouec (US 2010/0037441).
Regarding Claims 3, 4, 6 and 8, Ogale teaches the method of Claims 1 and 2 as described above.  Ogale further teaches fibers may be aligned in a single direction, i.e. monoaxial, in the preform (See page 3, paragraph [0033]) and also may be biaxial preforms (See page 3, paragraph [0034]), which are preforms with fibers in two directions, and also clearly teaches 0 and 90 degree fibers would have been a likely alignment in a biaxial preform (See page 2-3, paragraph [0037]). Ogale also teaches the tow/fibers [106] in each layer [104] of the preform [102] are to remain straight after needling (See page 5, paragraph [0061]) while the needle deposits the nonwoven filaments [114] through these layers [104] (See page 6, paragraph [0072]).  This clearly suggests minimal displacement of the tow/fibers while placing the nonwoven filaments [114] is advantageous, but Ogale is silent about the orientation of the notches formed by the barbs in performing such needling.  
However, similar needling processes teach the direction of barbs, and notches formed thereby, influence fiber displacement relative to orientation, and specifically, Lescostaouec teaches when barbs are oriented perpendicular to fibers, i.e. the notch axis is parallel to fibers, they displace those fibers, and when the barbs are parallel to 
In applying this these teachings to Ogale, it is clear a notch needling monoaxial preforms should be aligned perpendicular to the fibers [106] in the preform so the needles can collect the randomly oriented nonwoven filaments [114] while penetrating and having minimal displacement to the preform fibers [106].  When needling a biaxial preform such as a 0/90 preform, situating a notch perpendicular to one group of fibers will situate it parallel to the other groups of fibers, causing minimal displacement to one layer and high displacement in another according to the teachings of Lescostaouec, thus providing uneven properties.  The teachings of Lescostaouec indicate to a person of ordinary skill in the art that orienting the notch at the same angle relative to each fiber grouping, i.e. 45 degrees, will cause similar displacement in each layers, and thus not vary the properties of layers relative to each other.  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to align the notch in the needling needles so as to bisect the fiber alignment in each layer of a biaxial layer, such as aligning the notch at 45 degrees in a 0/90 preforms, because doing so would have predictably situated the notch in the same position relative to the fibers in each layers, and thus equalizing displacement throughout the layers without overly displacing one layer relative to others.  This would predictably provide more even properties in the preform instead of degrading the fibers in one direction relative to another. 
Regarding Claim 7, Ogale teaches a barbed needle as described above, but fails to specifically teach a forked needle with a notch at the distal end.  However, it is known in the art for similar needling process that forked needles with a notch at the distal end are alternatives to barb needles to needling fibers through preforms (See page 6, paragraph [0061] and Fig. 3, wherein the ends of the fork forming the notch act similar to the barbs coming of the needle).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a forked needle instead of a barbed needle in Ogale because doing so would have predictably served as a functionally equivalent alternative.   

Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogale as applied to Claims 1 and 2, and further in view of Sheehan et al. (US 2017/0268141).
Regarding Claim 3, Ogale teaches the method of Claims 1 and 2 as described above.  Ogale further teaches biaxial non-crimp preforms, i.e. preforms with two fiber orientations (See page 2, paragraph [0034]).  Ogale is silent as to the specific needle structure and orientation and thus fails to specifically teach a notch at a non-zero angle to all fibers when there are plies of different directions.  However, barbed needles having barbs on three separate sides, i.e. notches in three separate directions, are well-known in the art to be utilized in similar needling processes as taught in Ogale (See, for example, Sheehan et al., page 3, paragraph [0028] and Fig. 3A, teaching and 
Regarding Claim 6, when using a needle with three notch angles on a unidirectional fiber as described in Claim 3, one of the notches will always be at least 60 degrees from the zero direction.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogale as applied to Claims 1, and further in view of Eschenback (US 5,216,790).
Regarding Claim 8, Oglae teach the method of Claim 1 as described above.  Ogale teaches non-crimp layers are infinitely adjustable and explicitly teach plus 30 and minus 30 degree orientation, thus at least rendering obvious a single crimp preform with both such layers (See page 3, paragraph [0037]).  Ogale is silent as to the notch angle.  However, it is known when needling similar non-woven fibers into another layer, the notch opening may be perpendicular to the machine direction (See, for example, Eschenback, col. 3, lines 34-41).  Thus, Examiner submits it at least would have been obvious to a person having ordinary skill in the art at the time of invention to orient an .

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogale as applied to Claims 2, and further in view of Sheehan et al. and Eschenback.
Regarding Claim 4, Oglae teach the method of Claim 2 as described above.  Ogale teaches a stack with 90 degree fibers adjacent to both 45/-45 (See page 3, paragraph [0037]).  For the reasons described above in the rejections of Claims 3 and 8, it would have been obvious to utilize a needle with notches on three dies, and direct one of those notches in the cross direction.  Note when doing so, at least one of the other notches will be oriented at -60/60 and thus would bisect at least one of the 45/-45 adjacent to 90 within 10 degrees.  Note 67.5 degrees is the bisector angle of 45 and 90 degrees, and thus, 60 degrees satisfies Claim 4.  

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogale as applied to Claim 1, and further in view of Sommer (US 3,729,785).
Regarding Claim 9, Ogale teaches the method of Claim 1, as described above.  Ogale fails to teach a lubricating agent.  However, lubricating agents are well-known in the art to assist with needle penetration and prevent fiber breakage (See, for example, Sommer, col. 8, lines 46-50).  Thus, it would have been obvious to a person having .

Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogale as applied to Claim 1, and further in view of Applicant Admitted Prior Art (AAPA).
Regarding Claims 10 and 12, Ogale teaches the method of Claim 1, as described above.  Although Ogale teaches superimposing the preform layers [104] on the nonwoven, Ogale also teaches the preform may be completely formed prior to being put in contact with the nonwoven (See pages 5-6, paragraph [0069], and note forming in situ utilizing a layup tool and rollers and shown in Fig. 7) and teaches the layers may be laminated dry (See page 2, paragraph [0032]) and impregnated with a polymeric matrix (See page 7, paragraph [0082]-[0088]).  Although implying pressing, Ogale doesn’t specifically teach the process of pre-forming a laminate of the preform layers.  However, AAPA indicates in the background using layers with a small amount of polymer and rolling them on a tool is a known method for laminating a preform of superimposed layers such as in Ogale (See instant PgPub 2020/0189207, page 1, paragraph [0005]).  Thus, since the claimed method is explicitly described as being known in the prior art for laminating a preform, and because Ogale recites laminating a preform without providing a specific process, Examiner submits it at least would have been obvious to a person having ordinary skill in the art at the time of invention to utilize the known method for forming the desired result, i.e. a preform laminate.  Doing so would have predictably .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Foster (US 2005/0251978) teaches a forked needle with notches in the distal end having axes in multiple directions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SCOTT W DODDS/Primary Examiner, Art Unit 1746